Citation Nr: 9926524	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  94-07 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed bilateral eye 
disorder.  



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to June 1946 
(with enlisted service from December 1941 to July 1942).  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a May 1993 rating decision of the RO.  

The Board remanded this matter for additional development of 
the record in May 1996 and March 1998.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran does not have currently demonstrated acquired 
eye disability which is shown to be due to an episode of 
catarrhal conjunctivitis or other infectious disease process 
in service.  



CONCLUSION OF LAW

The veteran does not have a bilateral eye disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding this claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  

The veteran contends that he suffers from current eye 
disability which was caused by a fungal infection of his eyes 
while in service.  

A careful review of the veteran's service medical records 
shows that, in February 1942, the veteran was diagnosed as 
having bilateral moderate myopia.  At his separation 
examination conducted in1946, the veteran was noted to have 
moderate simple myopia and chronic catarrhal conjunctivitis 
in both eyes.  

The veteran was afforded three VA eye examinations in 
reference to his claim.  The first examination conducted in 
October 1992 noted that the veteran presented with complaints 
of recurrent symptoms consistent with blepharitis since 1944.  
The examining physician determined that the veteran's ocular 
history and examination was consistent with chronic recurrent 
blepharitis, with no evidence of anterior uveitis or 
scleritis; however, no opinion was rendered as to the 
etiology of the veteran's eye condition or its potential 
relationship to the conjunctivitis noted at separation.  

The second VA eye examination was conducted in January 1997.  
At that time, the veteran was noted to have an eye history 
significant for blepharitis.  He also complained of 
intermittent epiphora.  Based on the examination, the 
following diagnoses were rendered:  Amiodarone corneal 
toxicity in both eyes; drusen in both eyes; myopic 
astigmatism; and borderline intraocular pressures with 
slightly increased cup to disk ratio in both eyes.  An 
addendum to the January 1997 examination which was prepared 
in March 1997 noted that the veteran had been on Amiodarone 
for cardiac arrhythmia for approximately one and one-half 
years, and consequently, had the sequela which was rather 
common-Amiodarone deposition in the cornea, which was not 
compromising the veteran's vision.  Once again, however, 
neither the January 1997 examination report nor the March 
1997 addendum addressed the etiology of the veteran's eye 
condition or its possible relationship to the conjunctivitis 
noted at separation.  

The third and final VA eye examination was conducted in July 
1998.  At that time it was determined that the veteran was 
suffering from the following diagnosed conditions:  vortex 
epithelial keratopathy in both eyes, secondary to the use of 
Amiodarone, not visually significant; early cataracts in both 
eyes; refractive error; and scleral crescents in both eyes 
and macular pigment changes in the right eye, also not 
visually significant.  

An addendum to the July 1998 examination was prepared in 
March 1999.  At that time, the claims file was reviewed and 
the veteran was contacted by telephone in order to obtain a 
complete history.  The veteran reported that, in 1944, he was 
found to have "debris" in his eyes as a result of a rifle 
gun explosion which threw him up into a tree.  He complained 
of intermittent bouts of red eyes since.  He further noted 
that he had been subject to examinations over the years where 
he had been told that he had "debris in my eyes."  He 
stated that, at one point, he was treated with Bacitracin 
ointment that resulted in clearing of his symptoms.  
According to the veteran, he was treated for red eyes on 
another occasion, while located in Grosse Point, Michigan, 
sometime between the 1940s and 1960s, with drops that also 
alleviated his symptoms.  He noted that he had also been told 
at Grosse Point that he had deterioration of the retina, 
which he interpreted as being macular degeneration.  Finally, 
the veteran reported that he had been seen at VA hospitals in 
1992 and 1993 and that he had again been told that he had 
"debris" in his eyes.  

Based on his assessment of the veteran's condition, the 
examining provider expressed his agreement with the history, 
examination, impression and recommendations rendered at the 
July 1998 examination.  He further opined that none of the 
veteran's eye conditions, as diagnosed at the July 1998 VA 
examination, were related to the veteran's past military 
service.  

In support of his claim, the veteran submitted copies of 
examination reports from various private physicians.  In a 
February 1962 statement prepared by Lewis M. Hurxthal, M.D., 
it was noted that the veteran reported that he had 
experienced a bout of red eye in July 1960 which cleared with 
Cortisone.  

An evaluation by Richard Lansche, M.D., in May 1963 included 
a notation that the veteran had experienced a severe episode 
of what was referred to as "iritis" approximately two years 
ago.  This condition was stated to have cleared in 18 hours 
with topical Cortisone therapy.  Since then, the veteran 
reported that he had had several episodes where, usually the 
right eye, would become brick red but would clear in a few 
days with Cortisone use.  He noted that he had not consulted 
an ophthalmologist for these subsequent episodes and so did 
not know whether these attacks were subconjunctival 
hemorrhages or episodes of iritis.  

As a result of his examination, Dr. Lansche diagnosed myopia 
but otherwise healthy eyes.  He further explained that he did 
not find much evidence of previous intraocular inflammatory 
disease such that if the veteran had experienced repeated 
episodes of iritis it had at least not damaged his eyes.  He 
also noted that pigment cells found on the endolithium could 
be taken as some mild evidence of old iritis or old traumatic 
injury to the eye; however, it was his opinion that it was 
likely that the veteran had experienced recurrent 
subconjunctival hemorrhages as opposed to iritis attacks.  
Dr. Lansche detected no injury to the eye and did not advise 
extensive workup to determine a possible etiology for the 
recurrent episodes of non-granulomatous iritis.  

Based on its review of the record, the Board finds that the 
veteran's currently demonstrated eye conditions are not shown 
to be due to disease or injury which was incurred in or 
aggravated by service.  Given the most recent VA medical 
opinion in March 1999, the Board finds no basis for relating 
the onset of the veteran's currently demonstrated eye 
conditions to service.  Hence, the preponderance of the 
evidence is against the veteran's claim of service connection 
for bilateral eye disability.  38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a claimed bilateral eye disorder is 
denied.  




		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

